J-S32019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARIE J. LEE

                            Appellant                No. 2375 EDA 2015


              Appeal from the Judgment of Sentence July 1, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): MC-51-MD-0000690-2015


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY MUNDY, J.:                                   FILED MAY 10, 2016

        Appellant, Marie J. Lee, appeals from the judgment of sentence of 45

to 90 days’ incarceration, imposed by the trial court after it convicted

Appellant of contempt1 for failure to appear at a bench warrant hearing.2

After careful review, we reverse.

        On July 1, 2015, Appellant appeared in Philadelphia Municipal Court,

where she was found to be in criminal contempt for failing to appear at a

bench warrant hearing on June 12, 2015. She was sentenced to 45 to 90

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S.A. § 4132(2).
2
 This is a direct appeal from the Philadelphia Municipal Court pursuant to 42
Pa.C.S.A. § 1123(a.1).
J-S32019-16


days’ incarceration.        Appellant filed a post-sentence motion to vacate

sentence, which was denied on July 15, 2015. Appellant filed a timely notice

of appeal on July 30, 2015.3

       On appeal, Appellant raises the following issue for our review.

             Was not the evidence insufficient to support the lower
          court’s finding of criminal contempt where the
          Commonwealth presented no evidence on the record that
          [A]ppellant (1) failed to abide by a specific and definite
          order, (2) had notice of the court order, and (3) acted with
          wrongful intent?

Appellant’s Brief at 3.

       Appellant was convicted under the Judicial Code, the relevant portion

of which provides as follows.

              § 4132. Attachment and summary punishment
              for contempts

              The power of the several courts of this
              Commonwealth to issue attachments and to impose
              summary punishments for contempts of court shall
              be restricted to the following cases:

                                               ...

              (2) Disobedience or neglect by officers, parties,
              jurors or witnesses of or to the lawful process of the
              court.

42 Pa.C.S.A. § 4132(2).




____________________________________________


3
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -2-
J-S32019-16


      We are mindful that “[w]hen reviewing a contempt conviction, much

reliance is given to the discretion of the trial judge.   Accordingly, we are

confined to a determination of whether the facts support the trial court’s

decision.”   In re C.W., 960 A.2d 458, 466 (Pa. Super. 2008) (citation

omitted).     “In cases of direct criminal contempt, that is, where a

contumacious act is committed in the presence of the court and disrupts the

administration of justice, an appellate court is confined to examination of the

record to determine if facts support the trial court’s decision; however, the

trial court’s discretion is not unbridled.” Commonwealth v. Jackson, 532
A.2d 28, 31-32 (Pa. Super. 1987). “Further, unless the evidence establishes

an intentional disobedience or an intentional neglect of the lawful process of

the court, no contempt has been proven. Moreover, a conviction for criminal

contempt requires proof beyond a reasonable doubt.” In re C.W., supra at

467 (citation omitted).

      Here, the Commonwealth concurs with Appellant, stating, “[t]he

record contains no evidence that [Appellant] received notice of any order

requiring her presence in court on June 12, 2015.              Therefore, the

Commonwealth does not oppose vacating her contempt conviction for failing

to appear on that date.”    Commonwealth’s Brief at 4.      Our review of the

notes of testimony supports the parties’ agreement.

      At the outset, we note that the transcribed hearing consists of six

pages, with only three pages of substantive content.      The Commonwealth


                                     -3-
J-S32019-16


asked the Municipal Court “for a contempt sentence.”             N.T., 7/1/15, at 3.

Appellant’s counsel responded as follows.4

                    (Audio not coherent) and object to the
              contempt. [Appellant] did not intend to obstruct the
              proceeding.    (Incoherent) serious mental health
              issues. She attended – Fairmount Behavior Health
              Systems from the 23rd of May to the 2nd of June.
              She was in their treatment center from June 2 to
              June 8. I confirmed that with the (inaudible) and
              also confirmed that upon her leaving on June 8th, she
              enrolled in the Divine Life Shelter, at 40th and
              Germantown Avenue and she has been there ever
              since. She presents with a number of mental health
              issues, bipolar disorder, depression, anxiety, post
              traumatic stress from a (inaudible) where she was
              the victim. She bore a child and that child passed
              away in June of last year. She no money [sic] to
              make bail, (inaudible) so I ask that she not be found
              in contempt but I ask for SOB in this case.

Id. at 3-4. The record additionally indicates that Appellant was present, but

did not testify.     See id. at 4 (Municipal Court advising Appellant that she

was being found guilty of contempt and sentencing Appellant to 45 to 90

days’ incarceration and bail of $5,000).

       Based    on    the    foregoing,    we    agree   with   Appellant   and   the

Commonwealth that there is no record evidence to establish Appellant’s

“intentional disobedience of the lawful process” to support Appellant’s

conviction of contempt beyond a reasonable doubt.               In re C.W., supra.

____________________________________________


4
  In addition to the five instances referenced in Appellant’s counsel’s
commentary below, the transcript contains one additional notation of “very
poor audio,” and six more notations of “inaudible.” Id. at 2-4.



                                           -4-
J-S32019-16


Accordingly, we reverse the July 1, 2015 judgment of sentence and order

Appellant discharged.

      Judgment of sentence reversed.   Appellant discharged.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                                 -5-